Per Curiam.

The plaintiff may state, in his declaration, his damages to any amount he pleases ; and he is the best judge of them. It would be error to enter up judgment on the verdict as it stands, and the plaintiff cannot have judgment, unless he enters a remittitur for the damages over and above the amount laid in the declaration. We have no power to allow the amendment.
Motion denied. (b)

 Vide Livingston v. Rogers, 1 Gaines's Rep. 584. 588.


 The court sat, during this term, at Albany, instead of New-York, by appointment of the governor, who, during the last vacation, issued his proclamation for that purpose, pursuant to the 16th section of the actu concerning the Supreme Court,” (sess. 36. c. 3.) on account of a pestilential disease prevailing in the city of New- York.